 

Exhibit 10.2

 

SURNAME RIGHTS AGREEMENT

 

This Surname Rights Agreement (“Agreement”) is made and entered into this 6th
day of August, 2004 (“Effective Date”), by and between STEPHEN A. WYNN, an
individual (hereinafter “Wynn”) and WYNN RESORTS HOLDINGS, LLC, a Nevada limited
liability company, with offices at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada ( “Holdings”). Initially capitalized terms each have the respective
meaning defined herein.

 

R E C I T A L S

 

A. Wynn, as the former CEO of Golden Nugget Las Vegas and Mirage Resorts,
developed an international reputation for building and operating beautiful and
sophisticated resort hotel gaming properties known for their world-class
aesthetics, amenities, and services.

 

B. Holdings is a wholly-owned subsidiary of Wynn Resorts, Limited (the
“Company”). Holdings was formed for the purpose of holding and administering
various rights that have been and will be developed and used by the Company, its
subsidiaries, its affiliates, and any joint ventures in which any of them may be
participants (the Company and such entities, the “Affiliates”). Wynn is CEO of
the Company.

 

C. Wynn has previously granted to Holdings, pursuant to written and oral
agreements, rights to use Wynn’s surname in association with the activities of
the Affiliates engaged in the resort hotel casino industry.

 

D. Holdings owns rights in and pending trademark and service mark applications
for marks incorporating the name and mark WYNN (the “WYNN Mark”) in association
with hotel/casino and stand-alone hotel or casino (including Internet and
similar or successor media gaming) businesses, including businesses or amenities
conducted (and merchandise offered) in connection therewith, such as facilities,
meeting spaces, retail shopping, spas, golf courses, tennis facilities, and art
galleries and products and services related thereto (“Resorts”). Wynn executed a
consent to register the name of a living person, dated January 8, 2002, in
connection with Holdings’ filings for the WYNN Mark, and Wynn has prior to or
simultaneously with the execution hereof executed an assignment of the right,
title, and interest that Wynn possesses in the WYNN Mark in association with
Resorts.

 

E. Wynn and Holdings desire to supersede and replace herein their prior
agreements with respect to, and to expressly set forth the terms and conditions
of use of, the WYNN Mark to ensure that Holdings may successfully use such
rights in association with (including to advertise and promote) the Company’s
world-class destination Resorts.

 



--------------------------------------------------------------------------------

Based upon the terms and conditions set forth herein, the parties agree as
follows:

 

  1. Acknowledgement of Rights.

 

1.1 Company Name Rights. Wynn acknowledges that Holdings is the owner of the
WYNN Mark in association with Resorts, and that Holdings has the exclusive right
to use and/or license the use of the WYNN Mark as or as part of a company name,
trademarks and service marks, and as a stock symbol for purposes of publicly
traded stock of the Company.

 

1.2 Trademark and Service Mark Use and Registration Rights. Wynn hereby consents
to Holdings’ filing for and obtaining state, federal, and foreign registrations
in the WYNN Mark for use in association with the design, development,
construction, and operation of Resorts throughout the world.

 

1.3 Additional Registration Rights. Wynn hereby acknowledges that Holdings has
the right to use and register the WYNN Mark in conjunction with signs, logos,
trade dress, prefix or suffix words, slogans, and phrases in association with
the design, development, construction, and operation of Resorts throughout the
world, together with the right to maintain and enforce such rights and
registrations.

 

1.4 Scope of Rights. Holdings agrees that it shall grant licenses to the WYNN
Mark solely to the Affiliates or for advertising, promoting, or marketing the
Resorts (“Licensees”), provided that such licenses shall terminate automatically
upon Holdings’ termination of this Agreement or, with respect to an Affiliate,
if the Licensee ceases to be an Affiliate.

 

1.5 Retained Rights of Wynn. The parties acknowledge that Wynn retains rights in
the WYNN Mark other than in association with Resorts. Wynn shall not use or
register, nor grant other persons or entities rights to use or register, the
WYNN Mark, or any variation or derivative thereof, in a manner that is
confusingly similar to Holdings’ use and registration hereunder, or in a manner
that is likely to negatively reflect upon such use or registration by Holdings.

 

1.6 Expansion of WYNN Marks by Holdings Into Other Business Areas. In the event
that Holdings wishes to use the WYNN Marks other than in connection with a
Resort business, Holdings may propose the terms of such use to Wynn who will
engage in good faith negotiations with Holdings to enter a separate agreement
covering such proposed use.

 

1.7 Holdings’ Right to Terminate. Holdings may at any time terminate this
Agreement by providing Wynn written notice of its decision to cease and to not
recommence use and licensing of the WYNN Mark. This Agreement shall also
automatically terminate if Holdings ceases (without intent to resume) all use
and licensing of the WYNN Mark, upon which occurrence Holdings shall assign all
of its right, title, and interest in the WYNN Mark to Wynn.

 

2



--------------------------------------------------------------------------------

  2. Term. The term of the rights granted or acknowledged herein shall be
perpetual and shall survive Wynn.

 

  3. Consideration. Wynn acknowledges and agrees that the rights granted or
acknowledged herein are paid in full, and that adequate consideration has been
received by Wynn for the rights granted or acknowledged herein.

 

  4. Gaming Licenses. If (a) Holdings or any Licensee is denied or otherwise
unable to obtain any necessary approval from any government regulating gaming
authority (“Gaming Authorities”), or (b) any Gaming Authority prevails in any
suit or proceeding against Holdings or any Licensee, and if the result of the
foregoing clause (a) or (b) has or would have an adverse effect on Holdings or
its Licensee (all of the foregoing such events, a “Denial”), Holdings or such
Licensee shall cease use of the WYNN Mark in association with the Resort or
other business activity that is subject to the Denial in the jurisdiction to
which such Denial applies, promptly upon written notice by Wynn to Holdings;
provided, however, that Holdings and the Licensee shall have no such obligation
to cease such use if Wynn is primarily responsible for such Denial. Holdings and
its Licensees shall promptly, and in all events within any time limit
established by law, regulation, or such Gaming Authority, furnish each Gaming
Authority any information rightfully requested by such Gaming Authority and
shall otherwise reasonably cooperate with all Gaming Authorities. Holdings
represents to Wynn that neither Holdings nor, to Holdings’ knowledge, any
intended Licensee, is unwilling to file any necessary applications to obtain
whatever approvals may be required of such persons or entities in connection
with this Agreement. To Holdings’ knowledge, neither Holdings nor any intended
Licensee has ever engaged in any conduct or practices that any of the foregoing
persons or entities should reasonably believe would cause such person or entity
to receive a Denial.

 

  5. Quality Control. In order to ensure that the public continues to associate
the WYNN Mark with high quality services in the Resort industry, Holdings agrees
to maintain and enforce quality control standards, as follows:

 

5.1 Creation of Standards. For so long as Wynn is CEO of the Company, he will
have principal responsibility for overseeing the quality control standards for
all Resorts which bear in its name or otherwise use as a principal brand the
WYNN Mark (the “Quality Control Standards”).

 

5.2 Enforcement of Quality Standards. At such time that Wynn is not the CEO of
the Company, Wynn shall have a right to reasonably object to Holdings regarding
the Quality Control Standards if at any time such Quality Control Standards, to
the extent applicable, are not at least equivalent to those Quality Control
Standards maintained immediately prior to Wynn’s departure as CEO of the
Company, subject to reasonable wear and tear to the Resorts following Wynn’s
departure as CEO of the Company.

 

3



--------------------------------------------------------------------------------

  6. Arbitration.

 

6.1 Arbitration of Disputes. All unresolved disputes, controversies, or claims
arising out of or relating to this Agreement, or the breach, termination, or
validity thereof (“Disputes”) shall be submitted to arbitration before a panel,
composed of no less than three neutral and impartial individuals having no
affiliation or association with Holdings, the Company, any Licensee, or any
member of the Wynn family. One arbitrator shall be selected by Wynn and one
arbitrator shall be selected by Holdings within thirty (30) days of receipt by
respondent of the demand for arbitration and the two selected arbitrators shall
select a third arbitrator within twenty (20) days of the appointment of the
second arbitrator. The arbitration shall be held in Las Vegas, Nevada.

 

6.2 Arbitration Procedure. The three arbitrators shall review the Dispute,
receive evidence, and issue a written decision and award indicating specifically
what measures, if any, must be taken to comply with the arbitration panel’s
decision. In rendering an award, the arbitrators shall follow the law of the
State of Nevada and the provisions of this Agreement. The arbitrators may award
injunctive relief, specific performance, and actual, direct damages with respect
to the subject matter underlying the Dispute. The arbitrators may not award
punitive, exemplary, consequential, or treble damages. The parties agree that
the arbitration panel shall have authority to hire an individual, or expert, to
monitor compliance with the arbitration panel’s directives to ensure that any
required changes are implemented in accordance with the timetable set forth in
the arbitration panel’s decision. The award shall be in writing and shall
briefly state the findings of fact and conclusions of law on which it is based.
The arbitration panel shall have the authority to award reasonable attorneys’
fees and costs to the prevailing party.

 

6.3 Governing Rules. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”). The parties shall not be obligated to choose an arbitrator
from a AAA panel unless the two arbitrators selected pursuant to Section 6.1
have not selected the third arbitrator within twenty (20) days of the
appointment of the second arbitrator, in which case such third arbitrator shall
be appointed in accordance with the listing, ranking, and striking provisions of
the Rules.

 

6.4 Enforcement. The arbitration panel’s decision shall be conclusive and
binding in all instances and shall not be subject to appeal or judicial review,
and may be entered and enforced by any court of competent jurisdiction.

 

  7.

Notices: Any notice to be given pursuant to this Agreement by either party to
the other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested, or
facsimile. Notice by mail shall be sent concurrently with any facsimile notice.
Notices shall be addressed to the parties at the address specified below, but
each party may change its address by written notice in accordance with this
paragraph. Notices delivered personally shall be

 

4



--------------------------------------------------------------------------------

 

deemed communicated as of actual receipt; facsimile notices (with a concurrent
mailing) shall be deemed communicated three (3) days after mailing.

 

To Wynn:

 

Stephen A. Wynn

1 Shadow Creek Drive

North Las Vegas, Nevada 89031

 

To Holdings:

 

Wynn Resorts Holdings, LLC

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

 

(Copy to):

Wynn Resorts, Limited

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: Legal Department

 

  8. Miscellaneous.

 

8.1 Choice of Law. This Agreement shall be deemed to be made and shall be
construed in accordance with the laws of the State of Nevada, without reference
to its conflict of laws provisions.

 

8.2 Headings. The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.

 

8.3 Severability. If any portion of this Agreement is in conflict with any
applicable federal or state law now in force or hereafter enacted, such
provision shall become inoperative, but all other provisions of this Agreement
shall remain in full force and effect.

 

8.4 Assignment. Holdings may assign or otherwise transfer this Agreement only to
an Affiliate or to the successor of all or a substantial portion of the business
of Holdings relating to this Agreement, and Wynn may assign or otherwise
transfer this Agreement only to his heir(s) or other person or entity that
succeeds to any rights that Wynn retains with respect to the WYNN Mark (which
rights are expressly set forth herein), which successor(s) in either such case
shall thereafter be deemed substituted for Holdings or Wynn, respectively,
hereunder effective upon such assignment.

 

5



--------------------------------------------------------------------------------

8.5 Construction. For purposes of construction of this Agreement, the language
herein shall be deemed to be the language of all parties, and no party shall be
deemed to be the drafting party.

 

8.6 Written Amendments. This Agreement may be amended only by written agreement,
executed by both parties.

 

8.7 Entire Agreement. This Agreement constitutes the entire understanding
between the parties, and supersedes and replaces any and all prior written and
oral agreements. There are no other terms and conditions except those set forth
herein. Wynn shall execute any documents reasonably requested by Holdings to
secure, perfect, or confirm the rights of Holdings in the WYNN Mark.

 

In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 

WYNN:       HOLDINGS:         WYNN RESORT HOLDINGS, LLC /s/    STEPHEN A.
WYNN                  

By VALVINO LAMORE, LLC

Stephen A. Wynn          

Its Sole Member

               

By WYNN RESORTS, LIMITED

               

Its Sole Member

       

By

  /s/    MARC SCHORR                

Its

  C.O.O.

 

6